Order of the Surrogate’s Court, Kings County, granting contestant’s motion for permission to take p'art in an examination before trial of the proponent, under a prior order of the Surrogate’s Court, modified on the law and the facts by striking therefrom the provision limiting the examination to three years prior to the date of the execution of the propounded instrument and inserting in place thereof a provision that the examination shall cover the period from 1931 to the date of decedent’s death. As thus modified, the order, insofar as appealed from, is affirmed, with $10 costs and disbursements to the appellant, payable out of the estate. Special circumstances appear in this record which require the granting of an examination for a longer period than is allowed in the ordinary case and under the general rule. (Matter of Dale, 159 Mise. 578; Matter of O’Brien, 45 N. Y. S. 2d 682; Matter of McAvoy, 69 N. Y. S. 2d 136.) Lewis, P. J., Carswell, Adel, Sneed and Wenzel, JJ., concur.